Title: Treasury Department Circular to the Marshals of the United States, 8 June 1792
From: Hamilton, Alexander
To: Marshals of the United States



Treasury DepartmentJune 8 1792
Sir

I herewith send you a copy of a Circular letter which I have this day written to the Collectors of the Customs. The arrangement therein suggested will conduce very much to the order of the business of the Treasury, and is presumed to be conformable with law. 1 feel a confidence that it will meet with the chearful co-operation of the several Courts and their respective Officers, and that the arrangement, itself, will be found well adapted to the security of all parties.
I am, Sir, with much consideration,   Your obedt Servant
A Hamilton
